
	

113 HR 479 IH: Arms Sale Responsibility Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 479
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Grijalva (for
			 himself, Mr. Blumenauer,
			 Mr. DeFazio,
			 Mr. Holt, Mr. Honda, Ms. Lee
			 of California, Ms.
			 McCollum, Mr. McGovern,
			 Mrs. Napolitano,
			 Ms. Pingree of Maine,
			 Mr. Rangel,
			 Ms. Slaughter,
			 Mr. Farr, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To prohibit the transfer of defense articles and defense
		  services to the governments of foreign countries that are engaging in gross
		  violations of internationally recognized human rights, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arms Sale Responsibility Act of
			 2013.
		2.Sense of Congress
			 provisions
			(a)Transfer of
			 conventional armsIt is the
			 sense of Congress that it should be the policy of the United States to maintain
			 adherence to a policy of restraint in transferring conventional arms if
			 evidence exists of substantial risk that such arms will be used to commit or
			 facilitate serious violations of international human rights law or
			 international humanitarian law.
			(b)Arms control
			 agreementsIn furtherance of the policy described in subsection
			 (a), the President, in negotiating any conventional arms control agreement,
			 should undertake a concerted effort—
				(1)to encourage the
			 national control list of each party to the agreement to cover all types of
			 weaponry, munitions, armaments and related material used for potentially lethal
			 force in military and law enforcement operations, as well as any parts,
			 components and accessories thereof, and machines, technologies and technical
			 expertise for making, developing and maintaining those items;
				(2)to conduct an
			 effective inquiry and meaningful assessment of each application or proposal for
			 authorization to export or internationally transfer arms on a case-by-case
			 basis;
				(3)to deny an arms transfer authorization if
			 there is a substantial risk that the arms will be used to commit or facilitate
			 serious violations of international human rights law or international
			 humanitarian law and to ensure such denial remains in place until steps are
			 taken to mitigate the level of risk;
				(4)to require import
			 and transit state authorizations, and certified end use assurances, before
			 issuing an export license or authorization for any international transfer of
			 conventional arms and to ensure minimum details in the end use assurance
			 include the exporter, consignee, purchasers, country of final destination,
			 description of type and quantity of items, specific purpose they will be used,
			 an expiration date, and an undertaking that they will not be used for purposes
			 other than those declared or re-exported without permission;
				(5)to require
			 delivery verification to be officially certified on receipt of the shipment of
			 conventional arms by the end user, which includes at a minimum, the name and
			 address of the exporter and the importer, the serial number of the import
			 certificate, a description of the goods, the quantity and value, the port of
			 arrival and the name of the ship, aircraft or other carrier; and
				(6)to require each
			 party to the agreement to establish a clear legal framework for lawful
			 brokering and shipping activities relating to transfers of conventional
			 arms.
				3.Prohibition on
			 transfer of defense articles and defense services to certain foreign
			 governments
			(a)ProhibitionFor each fiscal year beginning on or after
			 the date of enactment of this Act, no defense articles or defense services may
			 be transferred to the government of a foreign country under the Foreign
			 Assistance Act of 1961 or the Arms Export Control Act unless the President
			 submits to Congress a certification described in subsection (b) with respect to
			 the transfer of such defense articles or defense services.
			(b)CertificationA
			 certification referred to in subsection (a) is a certification that—
				(1)the government of
			 the foreign country is not engaging in gross violations of internationally
			 recognized human rights, including—
					(A)by carrying out—
						(i)excessive force
			 against or unlawful killings of unarmed protesters;
						(ii)extrajudicial or
			 arbitrary executions;
						(iii)disappearances;
						(iv)torture or severe
			 mistreatment;
						(v)prolonged
			 arbitrary imprisonment;
						(vi)systematic
			 official discrimination on the basis of race, ethnicity, religion, gender,
			 national origin, or political affiliation; or
						(vii)grave breaches
			 of international humanitarian law; and
						(B)by failing
			 to—
						(i)vigorously
			 investigate, discipline, or prosecute those individuals responsible for gross
			 violations of internationally recognized human rights;
						(ii)allow the free
			 functioning of domestic and international human rights organizations;
						(iii)provide access
			 on a regular basis to humanitarian organizations in humanitarian emergencies;
			 or
						(iv)divert the
			 transfer of defense articles or defense services to a third country which
			 facilitates one or more of the actions described in subparagraph (A);
			 and
						(2)the government of
			 the country is not identified by the Secretary of State in the Department of
			 State’s most recent Country Reports on Human Rights Practices as having
			 governmental armed forces or government supported armed groups, including
			 paramilitaries, militias, or civil defense forces, that recruit or use child
			 soldiers.
				(c)Failure To
			 Continue To ComplyAny certification with respect to a foreign
			 government for a fiscal year under subsection (b) shall cease to be effective
			 for that fiscal year if the President certifies to Congress that such
			 government has not continued to comply with the requirements contained in such
			 subsection.
			(d)Notifications to
			 congressThe President shall submit to Congress initial
			 certifications under subsection (b) as part of the submission of the annual
			 congressional presentation documents for foreign assistance programs for each
			 fiscal year beginning on or after the date of enactment of this Act and shall,
			 where appropriate, submit additional or amended certifications at any time
			 thereafter in that fiscal year.
			(e)Exemptions
				(1)In
			 generalThe prohibition contained in subsection (a) shall not
			 apply with respect to a foreign government for a fiscal year if—
					(A)subject to paragraph (2), the President
			 submits a request for an exemption to Congress containing a determination that
			 it is in the national security interest of the United States to provide defense
			 articles or defense services to such government; or
					(B)the President determines that an emergency
			 exists under which it is vital to the interest of the United States to provide
			 military defense articles or defense services to such government.
					(2)DisapprovalA request for an exemption to provide
			 defense articles or defense services to a foreign government shall not take
			 effect, or shall cease to be effective, if a law is enacted disapproving such
			 request.
				(f)DefinitionsIn
			 this section—
				(1)the term defense article has
			 the meaning given the term in section 47(3) of the Arms Export Control Act;
			 and
				(2)the term
			 defense service has the meaning given the term in section 47(4) of
			 the Arms Export Control Act.
				
